Citation Nr: 0740416	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  99-01 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois




THE ISSUE

Entitlement to recognition as the helpless child of the 
deceased veteran for the purpose of entitlement to death 
benefits.




ATTORNEY FOR THE BOARD

J. W. Loeb




INTRODUCTION

The veteran served on active duty from July 1943 to January 
1944.  The veteran died in November 1964; he was not service-
connected for any disability.

The case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 1998 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  

This case was remanded to the RO in May 2006 for additional 
development, to include obtaining evidence on the appellant's 
marital status.  


FINDINGS OF FACT

1.  The appellant is the veteran's daughter who was born on 
November [redacted], 1947 and attained the age of 18 on November [redacted], 
1965.

2.  The appellant was married in June 1965; her marriage was 
dissolved in November 1983.

3.  The Social Security Administration determined the 
appellant to be fully disabled prior to her 18th birthday.

4.  The appellant was permanently incapable of self-support 
by reason of physical or mental defects at or before she 
attained the age of 18.




CONCLUSION OF LAW

The unmarried appellant was permanently incapable of self-
support prior to attaining the age of 18 years and is 
recognized as the helpless child of the veteran; thus, the 
criteria for entitlement to death benefits are met.  38 
U.S.C.A. §§ 101(4), 5107 (West 2002); 38 C.F.R. §§ 3.57, 
3.102, 3.356 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the present claim, the appellant seeks death benefits as a 
helpless child of the veteran.  She contends that she is no 
longer married and had sufficient disability at her 18th 
birthday to preclude self-support.  

The term "child" includes a person who is unmarried and under 
the age of 18, or who, before attaining the age of 18 years, 
became permanently incapable of self-support, or who is 
between the ages of 18 and 23 and pursuing a course of 
instruction in an approved educational institution.  38 
U.S.C.A. § 101(4) (West 2002); 38 C.F.R. § 3.57 (2007).  

One of the requirements of a helpless child is that the 
person must be unmarried.  Although the appellant was married 
for several years beginning in June 1965, there is evidence 
on file that the appellant's marriage was dissolved in 
November 1983.  There is no evidence of any other marriage.  
Consequently, the appellant is considered unmarried.  

The appellant is now 60.  Thus, to be considered a child of 
the veteran it must shown that she is a helpless child (i.e., 
that she became permanently incapable of self-support by the 
age of 18).

For helpless child status, it must be shown that the child 
became permanently incapable of self-support by reason of 
mental or physical defect at the date of attaining the age of 
18 years.  Rating determinations will be made solely on the 
basis of whether the child is permanently incapable of self- 
support through his or her own efforts by reason of physical 
or mental defects.  The question of permanent incapacity for 
self-support is one of fact for determination by the rating 
agency on competent evidence of record in the individual 
case.  Rating criteria applicable to disabled veterans are 
not controlling.  

Principal factors for consideration are: (1) The fact that a 
claimant is earning his or her own support is prima facie 
evidence that he or she is not incapable of self-support.  
Incapacity for self-support will not be considered to exist 
when the child by his or her own efforts is provided with 
sufficient income for his or her reasonable support.  (2) A 
child shown by proper evidence to have been permanently 
incapable of self-support prior to the date of attaining the 
age of 18 years, may be so held at a later date even though 
there may have been a short intervening period or periods 
when his or her condition was such that he or she was 
employed, provided the cause of incapacity is the same as 
that upon which the original determination was made and there 
were no intervening diseases or injuries that could be 
considered as major factors.  Employment which was only 
casual, intermittent, tryout, unsuccessful, or terminated 
after a short period by reason of disability, should not be 
considered as rebutting permanent incapability of self-
support otherwise established.  (3) It should be borne in 
mind that employment of a child prior or subsequent to the 
delimiting age may or may not be a normal situation, 
depending on the educational progress of the child, the 
economic situation of the family, indulgent attitude of 
parents, and the like. 38 C.F.R. § 3.356 (2007); see also 
Dobson v. Brown, 4 Vet. App. 443 (1993).

In this case, the appellant was born in November 1947; she 
attained the age of 18 in November 1965.  As such, in order 
to be recognized as a helpless child the evidence must show 
that the appellant became permanently incapable of self-
support by reason of mental or physical defect prior to 
November 1965.

There is medical evidence on file that the appellant was in 
an automobile accident in April 1962, in which she incurred a 
laceration of the right parietal area and a contusion of the 
right zygomatic area.  There is also a medical diagnosis of 
epilepsy.  There is also a July 1965 disability benefit 
termination notice from the Social Security Administration to 
the appellant because of her marriage.  It is noted in this 
termination notification that the appellant was 17 years old 
and was fully disabled.  

Although the July 1965 notification does not specify why the 
appellant was fully disabled, the Board finds that, by 
extending the benefit of the doubt to the appellant,  this 
evidence makes it is as likely as not that she was 
permanently incapable of self-support at the age of 18.  

Accordingly, with resolution of doubt in the veteran's favor, 
the Board concludes that recognition of the appellant as a 
helpless child of the veteran for purposes of death benefits 
is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 
(2007).

As this decision is a grant of the benefit sought on appeal, 
a discussion of the Veterans Claims Assistance Act of 2000 
and the effect it had on the veteran's claim is not needed.




ORDER

Recognition of the appellant as a helpless child is 
established; entitlement to death benefits is granted.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


